Title: Abigail Adams to John Adams, 12 February 1777
From: Adams, Abigail
To: Adams, John


     
      
       Febry 12. 1777
      
     
     Mr. Bromfield was so obliging as to write me Word that he designd a journey to the Southern States, and would take perticuliar care of a Letter to you. I rejoice in so good an opportunity of letting you know that I am well as usual, but that I have not yet got reconciled to the great distance between us. I have many melancholy Hours when the best company is urksome to me, and solitude the greatest happiness I can enjoy.
     I wait most earnestly for a Letter to bring me the welcome tidings of your safe arrival. I hope you will be very perticuliar and let me know how you are after your fatigueing journey. How you are accommodated. How you like Maryland. What state of mind you find the Congress in, and what may be communicated relative to their proceedings. You know how little intelegance we received during your stay here with regard to what was passing there or in the Army. We know no better now, all communication seems to be embaressed. I got more knowledge from a Letter wrote to you from your Namesake which I received since you left me, than I had before obtaind since you left Philadelphia. I find by that Letter that six Hessian officers together with Col. Campel had been offerd in exchange for General Lee. I fear he receives very ill Treatment, the terms were not complied with as poor Campbel finds. He was much surprized when the officers went to take him, and beg’d to know what he had been guilty of? They told him it was no crime of his own but they were obliged tho reluctantly to commit him to Concord jail in consequence of the ill treatment of General Lee. He then beged to know how long his confinement was to last, they told him that was imposible for them to say, since it lay wholy in the power of General How to determine it.
     By a vessel from Bilboa we have accounts of the safe arrival of Dr. F——g in France ten days before She saild; a French Gentleman who came passenger says we may rely upon it that 200 thousand Russians will be here in the Spring.
     A Lethargy seems to have seazd our Country Men. I hear no more of molessting or routing those troops at Newport than of attacking Great Britain.
     We just begin to talk of raising our Men for the Standing Army. I wish to know whether the reports may be Credited of the Southern Regiments being full?
     You will write me by the Bearer of this Letter, to whose care you may venture to commit any thing you have Liberty to Communicate. I have wrote you twice before this, hope you have received them. The Children all desire to be rememberd—so does your
     
      Portia
     
    